Citation Nr: 1100635	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a residuals of a 
right knee injury, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee disability, 
to include as secondary to the service-connected residuals of a 
right knee injury.

3.  Entitlement to service connection for a low back disability, 
to include as secondary to the service-connected residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to October 
1988.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

For the reasons discussed below, the Veteran's claims are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate the 
issues on appeal.  

The Board notes that the Veteran was afforded a VA examination of 
the right knee in May 2007.  Since that time, the Veteran has 
indicated a worsening of his right knee symptoms, to include 
weakening muscles and tendons of this joint that cause it to 
buckle and give out.  In this regard, the Board notes that a June 
2007 magnetic resonance imaging (MRI) report shows a possible 
meniscal tear with chondromalacia of the right knee and includes 
a note from the examiner indicating that future knee surgery may 
be necessary.  Although subsequent treatment records note some 
improvement in the Veteran's right knee symptomatology, records 
also show that examiners continued to discuss the possibility of 
the need for future right knee surgery.  

In this regard, the Board notes that the May 2007 VA examination 
of the Veteran's right knee was conducted over three years old 
and does not contemplate his current complaints with regard to 
his right knee symptoms.  Based on the evidence above, the Board 
finds a VA examination necessary in order to determine the 
Veteran's complete disability picture with regard to the right 
knee.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  See also Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is, instead, bound by the medical 
evidence of record on these matters).  

With regard to the Veteran's claims for service connection for a 
left knee disability and a low back disability, the evidence of 
record shows continued treatment for complaints of left knee and 
back pain.  The Veteran contends that these disorders are due to 
his service-connected right knee disability.  

In the report of the May 2007 VA examination, the examiner noted 
a history of left knee strain, without residuals and with, 
therefore, normal findings.  He opined that any relationship 
between the Veteran's left and right knee disabilities was purely 
speculative.  With regard to the low back, the examiner diagnosed 
minimal arthritis and again opined that any relationship between 
the spine and right knee was purely speculative.  

However, the Board notes that the examiner provided no rationale 
for the medical opinions expressed.  Therefore, it is unclear as 
to whether the inability to provide a definitive opinion was due 
to a need for further information or because the limits of 
medical knowledge had been exhausted regarding the etiology of 
the Veteran's left knee and low back disabilities.  See Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  Further, 
the examiner did not indicate, and it is not apparent from the 
opinion, as to whether this is an instance where a definitive 
opinion cannot be provided because required information is 
missing or can no longer be obtained or current medical knowledge 
yields multiple possible etiologies with none more likely than 
not the cause of the claimed disabilities.  Id.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Thus, a supplemental opinion is required in 
this regard.  

In reaching the conclusion that a remand of the Veteran's service 
connection claims is necessary, the Board acknowledges that the 
May 2007 VA examination provided no diagnosis of a left knee 
disability.  Clearly, the examiner would be unable to an opine as 
to the etiology of a disability when there is no chronic 
disability found on examination.  Importantly, however, since the 
May 2007 VA examination, the Veteran has continued to describe 
left knee pain.  Accordingly, the Board believes that the Veteran 
should also be given an opportunity to undergo a VA examination 
of his left knee to determine whether, in fact, he does have a 
chronic disability of this joint and, if so, whether any such 
disorder is associated with either his active duty or his 
service-connected right knee disability.  

Also on remand, records of ongoing VA right knee, left knee, and 
low back treatment should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency 
and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective 
Veterans Claims Assistance Act of 2000 
notification letter pertaining to the issues 
of entitlement to service connection for a 
left knee disability, to include as secondary 
to the service-connected residuals of a right 
knee injury, and entitlement to service 
connection for a low back disability, to 
include as secondary to the service-connected 
residuals of a right knee injury.  In 
particular, the Veteran should be given 
notice of the criteria necessary to support 
these service connection claims on both 
direct, and secondary, bases.  

2.  Obtain copies of records of right knee, 
left knee, and low back treatment that the 
Veteran may have received at the Erie VA 
Medical Center, and the Ashtabula County VA 
Outpatient Clinic since June 2010.  Associate 
all such available records with the claims 
folder.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and extent of the service-connected 
right knee disability and to determine the 
nature, extent, and etiology of any left knee 
and low back disabilities that he may have.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  

Any testing deemed necessary, including X-
rays, should be performed.  All pertinent 
right knee, left knee, and low back 
symptomatology should be annotated in the 
examination report.  

With respect to the service-connected 
residuals of a right knee injury, the 
examiner provide the ranges of motion (in 
degrees) of this joint and should discuss the 
presence (including extent) or absence of any 
ankylosis; dislocated semilunar cartilage 
with frequent episodes of locking, pain, and 
effusion; symptomatic removal of semilunar 
cartilage; recurrent subluxation or lateral 
instability.  

The examiner should also discuss whether the 
Veteran's right knee disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of additional 
range of motion lost.  The examiner should 
also express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or when 
the Veteran uses his right knee repeatedly 
over a period of time.

In addition, the examiner should also address 
the impact of the service-connected residuals 
of a right knee disability on the Veteran's 
occupational functioning (regardless of his 
age).  

For any left knee disability, or low back 
disability, diagnosed on examination, the 
examiner should opine as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any such 
currently diagnosed disorder(s) had its(their) 
clinical onset in active service or is 
otherwise related to active service.  [With 
regard to the Veteran's left knee, the Board 
points out that service treatment records 
indicate that the Veteran received medical 
care for a laceration to his left knee in 
1988.]  

If the Veteran is found to have a left knee 
disability, or a low back disability that is 
not associated in any way to his active duty, 
the examiner should then opine as to whether 
this(these) disorder(s) was(were) caused or 
aggravated (permanently worsened beyond normal 
progression) by the service-connected 
residuals of a right knee injury.  [The term 
"aggravation" for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.]  If the 
examiner finds that the Veteran has a left 
knee or low back disorder that is aggravated 
by the service-connected right knee 
disability, the examiner should quantify the 
degree of aggravation.  

A complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the foregoing, the 
RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO/AMC should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

5.  Then, the RO/AMC should readjudicate the 
issues on appeal, based on all the evidence of 
record, including any additional information 
obtained as a result of this Remand, and all 
governing legal authority.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals 


(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


